DETAILED ACTION
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durrani et al. (US 20080312136 A1) hereinafter Durrani.
Durrani is drawn to Alpha 1-antitrypsin compositions. The compositions generally contain AAT, a stabilizing carbohydrate such as trehalose. The formulations can be prepared as both liquids and solids and administered by nebulization of the liquid formulation or by conversion of dry powder formulation into an aerosol (abstract and claims 1-30).
Regarding claims 1-3, Durrani discloses Alpha 1-Antitrypsin (AAT) (Alpha 1-Antitrypsin is also known in the art as Alpha1-Proteinase Inhibitor) [0001], in pharmaceutical compositions [0009], wherein the AAT concentration typically ranges from 2-20% (w/v) (2-20% w/v converts to 20-200 mg/ml) [0039], and when ready for use, the composition can be reconstituted by adding sterilized water (aqueous solution) [0060].
Regarding claims 4 and 7-8, Durrani discloses the composition comprising trehalose [0011].
Regarding claim 9, Durrani discloses the formulation can be prepared as both liquids and solids and administered by nebulization of the liquid formulation or by conversion of dry powder formulation into an aerosol, which would inherently contain a pharmaceutically acceptable carrier (abstract).
Regarding claim 10, Durrani discloses the composition is formulated into an aerosol [0010, 0015].
The teachings above clearly anticipate the claims.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Durrani et al. (US 20080312136 A1) hereinafter Durrani as applied to claims 1-4 and 7-10 above and further in view of Arora et al. (US 20110002909 A1) hereinafter Arora.
	The teachings of Durrani are disclosed above.
 	Regarding claim 11, Durrani does not explicitly disclose wherein the pharmaceutical composition is formulated for subcutaneous administration.
 	However, Arora is drawn to a method for providing alpha-1 antitrypsin (alpha1-AT) to a subject, in particular a method for treating or preventing a disorder or disease associated with alpha1-AT deficiency in the subject, wherein the method comprises providing, subcutaneously, a therapeutically or prophylactically effective amount of alpha1-AT to the subject. Also provided is a composition and article of manufacture comprising alpha1-AT, in particular a formulation suitable for subcutaneous administration of alpha1-AT (abstract and claims 1-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition as disclosed by Durrani to be a formulation suitable for subcutaneous administration, as previously disclosed by Arora, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because both Durrani and Arora are in the field of alpha-1 antitrypsin in aqueous solution. Arora discloses a method for treating or preventing a disorder or disease associated with alpha1-AT deficiency in the subject, wherein the method comprises providing, subcutaneously, a therapeutically or prophylactically effective amount of alpha1-AT to the subject (abstract). Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 	
	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Durrani et al. (US 20080312136 A1) hereinafter Durrani as applied to claims 1-4 and 7-10 above and further in view of Robinson et al. (US 20170312282 A1) hereinafter Robinson.
 	The teachings of Durrani are disclosed above.
 	Regarding claims 5-6, while Durrani discloses wherein the concentration of the carbohydrate in a liquid formulation generally ranges from about 1 mg/ml to about 50 mg/ml [0042], Durrani does not explicitly disclose wherein one or more uncharged excipient is at a concentration to achieve an osmolality between 220-410 mOsm/kg H2O.
 	However, Robinson discloses compositions comprising one or more tyrosine kinase inhibitor (TKI) compounds of formula (I) and a tonicity-adjusting agent are added to sterilized purified water and if desired or required, one or more excipients. The tonicity-adjusting agent is present in an amount sufficient to cause the final composition to have an ophthalmically acceptable osmolality (generally about 150-450 mOsm, or about 100-500 mOsm, or preferably 250-350 mOsm). Conventional excipients include preservatives, buffering agents, chelating agents or stabilizers, viscosity-enhancing agents and others, including, for example, sodium chloride, mannitol, glycerin or the like as a tonicity-adjusting agent [0107]. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition as disclosed by Durrani wherein the uncharged excipient is at a concentration to achieve the osmolality as claimed, as previously disclosed by Robinson, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Robinson discloses conventional excipients including, for example, sodium chloride, mannitol, glycerin or the like as a tonicity-adjusting agent; to have an acceptable osmolality (generally about 150-450 mOsm, or about 100-500 mOsm, or preferably 250-350 mOsm). [0107]. Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
 	Regarding claim 6, the tonicity-adjusting agent is present in an amount sufficient to cause the final composition to have an ophthalmically acceptable osmolality of preferably 250-350 mOsm) [0107]. One of ordinary skill in the art would reasonable expect success in formulating the composition to have an osmolality of about 200 mOsm/kg H2O.

 	Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Durrani et al. (US 20080312136 A1) hereinafter Durrani as applied to claims 1-4 and 7-10 above and further in view of Xenopoulos et al. (US 20150133636 A1) hereinafter Xenopoulos.
	The teachings of Durrani are disclosed above.
 	Regarding claim 14, Durrani does not explicitly disclose single-pass tangential flow filtration (SPTFF).
 	However, Xenopoulus is drawn to improved processes and systems for purification of biological molecules, where the processes can be performed in a continuous manner (abstract and claims 1-48).
 	Xenopoulos discloses embodiments comprising polypeptides including alpha-1-antitrypsin [0089] and discloses single-pass tangential flow filtration (SPTFF) can be used for concentration/diafiltration. A SPIFF module includes multiple ultrafiltration devices connected in series. The target protein is sufficiently concentrated/diafiltered after a single pass through the SPTFF module without the need for a loop and pump, enabling continuous operation [0269].
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing the composition as disclosed by Durrani to comprise single-pass tangential flow filtration (SPTFF), as previously disclosed by Xenopoulos, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Xenopoulos discloses the target protein, alpha-1-antitrypsin [0089], is sufficiently concentrated/diafiltered after a single pass through the SPTFF module without the need for a retentate loop and pump, enabling continuous operation [0269]. Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
 	Regarding claims 16-17, Durrani discloses the composition comprising trehalose [0011].

 	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Durrani et al. (US 20080312136 A1) hereinafter Durrani as applied to claims 1-4 and 7-10 above and further in view of Guild et al. (US 20140206753 A1) hereinafter Guild.
	The teachings of Durrani are disclosed above.
 	Regarding claim 12, Durrani does not explicitly disclose the composition is encapsulated in nanoparticles.
 	However, Guild discloses use of mRNA -encapsulated lipid nanoparticles as a depot source for the production of protein. Measurement of the desired exogenous-based protein derived from messenger RNA delivered via liposomal nanoparticles was achieved and quantified, and the secretion of protein from a depot using human alpha-1 antitrypsin (hA1AT) mRNA was demonstrated [0127]. Studies were performed administering alpha-1-antitrypsin (A1AT) mRNA-loaded lipid nanoparticles in wild type mice (CD-1) and determining A1AT protein that is secreted into the bloodstream. Upon intravenous injection of a single dose of 30 ug C12-200-based A1AT mRNA-loaded lipid nanoparticles (dose based on encapsulated mRNA) (Formulation 1), a robust protein production was observed (FIG. 25) [0150]. 	
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition as disclosed by Durrani to comprise encapsulated nanoparticles, as previously disclosed by Guild, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Guild discloses studies were performed administering alpha-1-antitrypsin (A1AT) mRNA-loaded lipid nanoparticles which resulted in robust protein production [0150]. Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
 	Regarding claim 13, Guild discloses use of polymers as transfer vehicles, whether alone or in combination with other transfer vehicles. Suitable polymers may include, for example, polyacrylates, polyalkycyanoacrylates, polylactide, polylactide-polyglycolide copolymers, polycaprolactones, dextran, albumin, gelatin, alginate, collagen, chitosan, cyclodextrins, dendrimers and polyethylenimine. In one embodiment, the transfer vehicle is selected based upon its ability to facilitate the transfection of a mRNA to a target cell [0078]. Alternately, the compositions of the invention may be administered in a local rather than systemic manner, for example, via injection of the pharmaceutical composition directly into a targeted tissue, preferably in a sustained release formulation [0112], and for extended-release [0113].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,253,578 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 does not require wherein, wherein the composition further comprises one or more uncharged excipient, and wherein the one or more uncharged excipient is at a concentration to achieve an osmolality between 220 and 410 mOsm/kg H2O, wherein the composition is prepared by a method comprising preparing a solution of A1PI by concentrating an initial solution of A1PI by single-pass tangential flow filtration (SPTFF), wherein the SPTFF is carried out against water for injection (WFI).
However, claims 4, 5, and 14 of the instant application recites wherein the composition further comprises one or more uncharged excipient, wherein said one or more uncharged excipient is at a concentration to achieve an osmolality between 220 and 410 mOsm/kg H2O, and preparing the composition comprising a step of preparing a solution of AlPI by concentrating an initial solution of AlPI by single-pass tangential flow filtration (SPTFF).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have formulated the claimed composition.
	This is a nonstatutory double patenting rejection.
Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615